 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaltimore Newspaper Web Pressmen's Union No. 31,Affiliated with International Printing & GraphicsCommunications Union of North America, AFL-CIO' andThe A.S. Abell Company and BaltimoreMailers'Union No. 88.Case 5-CD-205Employer is engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and it will effectuatethe purposes of the Act to assert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDSeptember16, 1974DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSThis is a proceeding under Section 10(k) of theNational LaborRelationsAct, as amended, followingcharges filed by The A. S. Abell Company, hereincalled the Employer,allegingthat theBaltimoreNewspaper Web Pressmen's Union No. 31, affiliatedwith International Printing & Graphics Communica-tionsUnion of North America, AFL-CIO, hereincalledtheRespondent,hasviolatedSection8(b)(4)(D) of the Act. A hearing was held beforeHearingOfficer H. E. Lott on May 24 and June 25,1974.The Employer, Respondent, and BaltimoreMailers'Union No. 88, herein called Mailers, ap-peared at the hearing and were afforded full opportu-nity to be heard,to examineand cross-examinewitnesses,and to adduce evidence bearing on the is-sues.Thereafter, briefs were filed by the Employerand by the Mailers which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The. rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1.THEBUSINESSOF THE EMPLOYERThe record discloses, the parties stipulated, and wefind that The A. S. Abell Company is a Marylandcorporation with its principal office located in Balti-more,Maryland, and that itis engagedin the businessof publishing daily and weekly newspapers which aredistributed in Maryland, District of Columbia, Dela-ware,Pennsylvania, and otherStates.During the past6 months, and annually, the Employer did business inexcess of$200,000, and subscribes to the major na-tional newsservices.Accordingly, we find that the1The name of the Respondent appears as amended at the hearing.The record shows, and we find, that both Respon-dent and the.Mailers exist for the purpose of repre-senting employees and members in matters of wages,hours of work, and other conditions of employment.Furthermore, both Unions have contracts with theEmployer, and grievances have been processed undertheir respective contracts. Accordingly, we find thatRespondent and the Mailers are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and FactsThe Employer publishes the BaltimoreSun news-paper and includes in its Sunday edition a TV supple-ment called "TV Week." In August 1972, theEmployer and the Respondent entered into discus-sions concerning the feasibility of installing and oper-ating aGoss Urbanite Offset Press to print thesupplementat the Employer's premises. On January5, 1973, a letter of understanding was signed by theEmployer and the Respondentassigningthe opera-tion of the press to the Respondent's members. Theletter also assigned the work of removing the supple-ment from the press to two junior pressmen. On Sep-tember 2,1973,the offset press was installed. Prior tothe installation of the offset press, the TV supplementwas produced by an outside contractor. The supple-ments were then brought to the Employer'smailroomwhere they were trimmed and boundinmagazineform by members of the Mailers, and inserted into theSunday paper by mailers in the same manner as othersupplements were inserted.The Goss press and its attachments print the sup-plement, trim it, and bind it in magazine form, deliv-ering out of the system a completed product. At thetime of its original installation, a "Count-o-Veyor"was attached which counted and stacked the supple-ment in piles for removal and placement in baskets oron skids for delivery to the mailroom. Experiencingdissatisfactionwith the Count-o-Veyor because ofsmearing of the books, the Employer's productiondepartment made substantial modifications to a sur-plus counter-stacker and on December 15, 1973, at-tached this to the offset press in place of theCount-o-Veyor. During the period from September 2,1973, to December 15, 1973, the work of removing thesupplements from the stacker and placing them on BALTIMORE WEB PRESSMEN'SUNION NO. 31skids was performed by the junior pressmen assignedto assist the pressmen operating the press. The Mail-ers president testified that he protested this assign-ment but did not follow through on it because of hisunderstanding that the supplements were not deliv-ered to the stacker by means of conveyors.Shortly after December 15, 1973, the Mailers fileda grievance protesting the assignment of such work tothe junior pressmen, eventually demanding arbitra-tion of theissue.The Employer refused to arbitrate onthe basis that the issue was jurisdictional assignmentof work which was not subject to the grievance arbi-tration clause of the contract. On March 29, 1974, theMailers filed suit in the United States District Courtof the District of Maryland, seeking to compel theEmployer to arbitrate this issue. On April 8, 1974, theRespondent's president wrote the Employer statingthat if the Employer should change any of the workassignments relating to the offset press, including thatof the junior pressmen, the Respondent would causea work stoppage.B. The Work in DisputeThe work in dispute consists of the handling of theprinted product from the Goss press, as it comes outof the press, and placing it on skids or in wire basketsfor movement to the mailroom for later insertion inthe Sunday paper by members of the Mailers. The TVsupplement comes off the press through the counter-stackerwhich counts the supplements and stacksthem into bundles.C. Contentions of the PartiesThe Employer contends that the disputed workshould be left as assigned to employees represented bythe Respondent; that this dispute is properly beforethe Board because of the Respondent's threat and thefact that no voluntarymeansexist to settle this disputeto which all parties are bound; and that theassign-ment is consistent with its contract with Respondent,follows area practice, is more economical and effi-cient, and involves skills which employees representedby Respondent possess.The Respondent, in all basic respects, agrees withthe Employer's position.The Mailers, on the other hand,insiststhat thework should be assigned to members of the MailersUnion. In addition, the Mailers, as noted above, hasfiled suit seeking arbitration of this issue and hasnamed the Employer as defendant with an amendedcomplaint having been filed naming the Respondentas a defendant also. Because of the posture of the civilsuit, theMailers contends that the issues presentedhere can be resolved through arbitration.275D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for the voluntaryadjustment of the dispute.As describedsupra,the record shows that Respon-dent demanded that the work not be reassigned toemployees represented by the Mailers, and threatenedto strike if such a reassignment were made. Accord-ingly, and without ruling on the credibility of thetestimony in issue, we are satisfied that there is rea-sonable cause to believe a violation of Section8(b)(4)(D) did occur.'Furthermore, we are not satisfied that all partieshave agreed to be bound to a voluntary method forthe private settlement of this dispute. The Board haslong declined to find that grievance proceedings notinvolving all parties to the dispute constitute an ade-quate method for adjustment within the meaning ofSection 10(k). The fact that there are two contracts,one between the Employer and Respondent, and an-other between the Employer and the Mailers, eachproviding for arbitration of such disputes under thatcontract, does not support a finding that all partieshave agreed to be bound by a single tripartite arbitra-tion proceeding. Nor do we find merit in the Mailerscontention that the current suit in the United StatesDistrict Court will provide for tripartite arbitration.Assumingarguendo,that the district court would or-der arbitration under the Mailers contract, there is noreason to believe that the district court would not also,upon request by the Pressmen, order arbitration un-der its contract with the Employer. Thus, in the ab-sence of any waiver by the Respondent of itscontractual right to arbitration under the proceduresset forth in its contract with the Employer or agree-ment by Respondent to be bound by an arbitrationaward rendered under the procedures set forth in theMailers contract with the Employer,' we are of theopinion that there is no agreed-upon method for thevoluntary adjustment of this dispute. Under these cir-cumstances, we find that it will effectuate the policiesof Section 10(k) and Section 8(b)(4)(D) of the Act forus to determine the merits of the dispute, and wetherefore find that this dispute is properly before the2The Denver Printing Pressmen and Assistants Union, Local 22 a/w theInternational Printing and Graphic Communications Union(The Denver Pub-lishing Company),208 NLRB No. 114 (1974).3 SeeColumbia Broadcasting System,Inc.v. American Recording and Broad-casting Association,414 F.2d 1326, 1329 (C.A. 2, 1969). 276Board.DECISIONS OF NATIONAL LABOR RELATIONS BOARDE.Merits ofthe DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to various relevant factors.1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified as collective-bargaining representa-tive for a unit of the Employer's employees. However,bothUnions have collective-bargaining contractswith the Employer. Respondent's contract providesthat it shall apply to employees in the pressroom cov-ered by the agreement and shall extend over all print-ing presses employed in such pressroom. The contractalso provides that "Should the Publisher introduceany new device or equipment that functions as a sub-stitute for or evolution of the printing presses nowused for pressroom work, the jurisdiction of theUnion will extend to the operation and maintenanceof such device. . . ." In its letter of understandingdated December 22, 1972, between the Employer andRespondent it was provided that "2. If the product isnot delivered direct to the mailroom, 2 junior press-men will be added to the press crew." The Mailerscontract provides for coverage of "all work pertainingto mailing in the mailroom such as tagging, bundling... dispatching of papers in the mailroom and thehandling of papers from conveyors attached to thepresses, is a part of the mailing trade." In our opinion,because of the fact that the Respondent's contractspecifically covers functions performed in the press-room, the location of the work in dispute, we find thatits contract favors assignment to pressmen. We findno merit in the Mailers argument that because thesupplements traverse a short conveyor (approximate-ly 18 inches) before going into the counter-stacker thework belongs to its members under the contractclause covering the "handling of papers from convey-ors attached to the press." From the record it is clearthat when the Employer installed the Goss press theoperation was designed as an integrated operationproviding for the finished product, stacked and count-ed for delivery to the mailroom. In addition, James R.Price, the Employer's director of production, testifiedthat the Respondent has jurisdiction over the convey-ors from the regular presses all the way up to theswitches in the mailroom, some two floors above thepressroom.2.Employer and area practice,In view of the fact that the Employer had previous-ly contracted this work through an outside printingfirm, and, therefore, the work in dispute was not per-formed in its plant, we find that the Employer's pastpractice is not helpful in making our determination.As to area practice, the record shows thatin a similaroperation at the New York Daily News junior press-men handle the supplements as they come out of thecounter-stacker. In addition, we note our decision inThe Denver Publishing Company, supra,wherein simi-larwork in dispute was awarded to the pressmen.Even though this is a relatively new operation in thenewspaper industry, we nevertheless find that the areapractice, limited as it is, favors assignment to thepressmen.3. Skills, efficiency, and economy of operationThe record clearly indicates that the junior press-men possessthe skills necessary to perform the workin dispute. At the same time, while members of theMailers also possess the necessary skills required totake the stacked supplements out of the counter-stacker, thereis noevidence to establish that employ-ees represented by the Mailers possess those otherskillsused by the junior pressmenin assisting thepressmen operatingthe presses, functions that take upapproximately 30 percent of the juniorpressmen'stime. In addition, the Employer points out that if thework had been assigned to mailers in the pressroom 4they could not perform those other jobs done by thejunior pressmen in relation to the presses because ofthe jurisdictional lines between the Unions. Thesesame jurisdictional lines would also causesubstantialscheduling and supervisory problems if mailers wereassignedthe work in the pressroom. If the pressroomforeman had a supervisory problem with a mailer, itwould be necessary to call the mailroom foremanfrom his station two floors above, and, as to schedul-ing, the presses could only be run if mailersas well aspressmen were available. In these circumstances, wefind that the factors of efficiency and economy favorassignmentto the pressmen.ConclusionsHaving considered all pertinent factors presentherein, we conclude that employees who are repre-sented by Respondent are entitled to perform thework in dispute. This assignment is consistent with the4 TheEmployer's witnesses testified to the impracticality of building a setof conveyors that would take the supplementsup tothe mailroom. BALTIMORE WEB PRESSMEN'SUNION NO. 31277initial assignment, the contracts, the existing practicein this field, and the efficiency and economy of opera-tion. In making this determination, we are awardingthe work in question to employees employed by theEmployer who are represented by the Respondent,but not to that Union or its members. The presentdetermination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in this pro-ceeding,the NationalLaborRelations Board makesthe following Determination of Dispute:Employeesof The A. S. Abell Company who arecurrently represented by Baltimore Newspaper WebPressmen'sUnion No.31, affiliated with Internation-alPrinting&Graphics Communications Union ofNorth America,AFL-CIO,are entitled to handle theprinted product from the Goss press as it comes outof the counter-stacker and place it on skids or in wirebaskets for movement to the mailroom.